The court directed a verdict for the defendant upon the ground that no sufficient evidence had been presented either of negligence on the part of the defendant or of the lack of contributory negligence on the part of the plaintiff. An examination of the testimony satisfies us that the court was correct in this conclusion, at least in so far as contributory negligence is concerned. The jury could not from the evidence reasonably have concluded that the plaintiff was in the exercise of due care.
   There is no error.